Order entered May 13, 2015




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-14-01019-CV

         FEYSAL AYATI-GHAFFARI AND IRANA HAGNAZARI, Appellant

                                         V.

        HAZAWIPERI JACKIE GUMBODETE AND JOSE ANAYA, Appellee

                   On Appeal from the 429th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 429-04867-2012

                                      ORDER
      Appellants’ April 30, 2015 “Motion for Evidence-Hearing on Appearance Day TRCP

238” is DENIED.


                                                /s/   DAVID L. BRIDGES
                                                      PRESIDING JUSTICE